Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the preliminary amendment filed on August 6, 2019 and IDS filing of March 16, 2022. Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1701360.8, filed on January 27, 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third blockchain transactions, associated input/output, and digital signatures of first, second, and third users must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation – Intended Use
Claims 1, 7, and 10-13 recite the following limitations: “signing said output … to enable the corresponding …”, “signing each said second blockchain transaction … to enable the respective digital asset …”, “sending each said first blockchain transaction … to enable signature of said output …”, “sending each said second blockchain transaction … to enable signature of said output …”, “sending said first blockchain transaction … to enable signature of said output …”. The limitations “to enable the corresponding”, “to enable the respective digital asset”, “to enable signature of said output”, “to enable signature of said output”, “to enable signature of said output” refer to a future action and an intended use of the computer, and therefore carries limited patentable weight. See MPEP 2103 (I)(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1-12 are directed to a process and claim 13 is directed to an apparatus.

Claims 1 and 13 are directed to the abstract idea of digital asset transfer processing which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 13 recite “generating a plurality of first blockchain transactions, wherein each said first blockchain transaction has an output unlockable by means of a digital signature of a respective first  user and a digital signature of a second user to redeem a respective digital asset”, “generating a respective second blockchain transaction, corresponding to each said first blockchain transaction, wherein each said second blockchain transaction has an input corresponding to the output of the corresponding said first blockchain transaction and has an output unlockable by means of said digital signature of the corresponding said first user to redeem the corresponding said digital asset”, “generating a respective third blockchain transaction, corresponding to each said first blockchain transaction, wherein each said third blockchain transaction has an input corresponding to the output of the corresponding said first blockchain transaction and has an output unlockable by means of a digital signature of a third user to redeem the corresponding said digital asset”, “selecting a said first blockchain transaction for signature”, “signing said output of said selected first blockchain transaction with said digital signatures of said first and second users, and broadcasting the corresponding said third blockchain transaction to … to enable the corresponding said digital asset to be redeemed by said third user”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a blockchain” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of digital asset transfer processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of digital asset transfer processing using computer technology (e.g. a computer-based decentralised, distributed system, see specification as filed, p. 1, line 23). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h)).

Hence claims 1 and 13 are not patent eligible.

As per dependent claims 2-12, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-12 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech, claims 1, 4, 6-7, and 9-11 recite the genus (broad) and the specification only discloses the species (narrow). See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).

The claimed limitations (i.e.: “generating a plurality of first blockchain transactions …”, “generating a respective second blockchain transaction …”, “generating a respective third blockchain transaction …”, “selecting a said first blockchain transaction …”, “signing said output of said selected first blockchain transaction …”, “automatically selecting a said first blockchain transaction …”, “signing each said second blockchain transaction …”, “broadcasting said second blockchain transactions to the blockchain …”, “sending each said first blockchain transaction to said second user …”, “sending each said second blockchain transaction to said second user …”, “sending said selected first blockchain transaction to said first user …”) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by a computer. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.

Dependent claims 2, 3, 5, 8, and 12 are also rejected under 35 USC 112(a) due to their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160292680 A1 (WIlson).

As per claims 1 and 13, Wilson teaches,
generating a plurality of first blockchain transactions (FIG. 15, ¶ [0104] “creates … tx2”), wherein each said first blockchain transaction has an output (¶ [0104]) unlockable by means of a digital signature (¶ [0037]-[0039]) of a respective first  user and a digital signature of a second user to redeem a respective digital asset (FIG. 15, ¶ [0104]),
generating a respective second blockchain transaction (¶ [0104] “uses … tx2 to generate ... redeem transaction tx2.R”), corresponding to each said first blockchain transaction (¶ [0104]), wherein each said second blockchain transaction has an input corresponding to the output of the corresponding said first blockchain transaction (¶ [0068] “redeem transaction …. authorizes the redemption …”) and has an output unlockable by means of said digital signature (¶ [0037]-[0039]) of the corresponding said first user to redeem the corresponding said digital asset (¶ [0104]),
generating a respective third blockchain transaction (¶ [0106] “creates tx3”), corresponding to each said first blockchain transaction (¶ [0105] “the digital asset rights balance”), wherein each said third blockchain transaction has an input corresponding to the output of the corresponding said first blockchain transaction and has an output (¶ [0105] “input utxo2.1, output utxo3”) unlockable by means of a digital signature of a third user to redeem the corresponding said digital asset (¶ [0112] “multi-signature rights”, ¶ [0117] “multi-signature application has active control over a balance of digital assets rights”),
selecting a said first blockchain transaction for signature (¶ [0106] “the seller ... sends ... tx3”),
signing said output of said selected first blockchain transaction with said digital signatures of said first (FIG. 15, item 1512, ¶ [0111] “authorizes tx3 with inputs utxo 2.1”) and second users (FIG. 15, item 1511, ¶ [0106] “authorizes and sends tx3”), and broadcasting the corresponding said third blockchain transaction to a blockchain (¶ [0111] “server broadcasts tx3 to the blockchain”) to enable the corresponding said digital asset to be redeemed by said third user (¶ [0111] “the members are notified that rights and funds have been requested to move”).

As per claim 2, Wilson teaches all the limitations of claim 1. Wilson also teaches,
wherein each said second blockchain transaction is ineffective before a predetermined time (¶ [0096]).

As per claim 3, Wilson teaches all the limitations of claims 1 and 2. Wilson also teaches,
wherein selection of a said first blockchain transaction occurs while said second blockchain transactions are ineffective (¶ [0104]).

As per claim 4, Wilson teaches all the limitations of claim 1. Wilson also teaches,
automatically selecting a said first blockchain transaction for signature (¶ [0106]).

As per claim 5, Wilson teaches all the limitations of claim 1. Wilson also teaches,
wherein the output of each first said blockchain transaction is a pay to script hash (P2SH) transaction (FIG. 1, ¶ [0037]).

As per claim 6, Wilson teaches all the limitations of claim 1. Wilson also teaches,
signing each said second blockchain transaction with said digital signature of said second user to enable the respective digital asset to be redeemed by the corresponding said first user (FIG. 15, ¶ [0106]).

As per claim 7, Wilson teaches all the limitations of claim 1. Wilson also teaches,
broadcasting said second blockchain transactions to the blockchain (¶ [0097]).

As per claim 8, Wilson teaches all the limitations of claim 1. Wilson also teaches,
wherein the digital asset is a bid in an auction process (¶ [0110]).

As per claim 9, Wilson teaches all the limitations of claim 1. Wilson also teaches,
sending each said first blockchain transaction to said second user to enable signature of said output of said selected first blockchain transaction by said second user (¶ [0104]).

As per claim 10, Wilson teaches all the limitations of claim 1. Wilson also teaches,
sending each said second blockchain transaction to said second user to enable signature of said output of said second blockchain transaction by said second user (¶ [0116]).

As per claim 11. Wilson teaches all the limitations of claim 1. Wilson also teaches,
sending said selected first blockchain transaction to said first user to enable signature of said output of said first blockchain transaction by said first user and broadcast of said selected first blockchain transaction to the blockchain (FIG. 15, ¶ [0104]).

As per claim 12. Wilson teaches all the limitations of claim 1. Wilson also teaches,
wherein the second user selects said first blockchain transaction for signature on the basis of external information (¶ [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692